[Cite as Buchanan v. Ohio Dept. of Rehab. & Corr., 2017-Ohio-2874.]


                             IN THE COURT OF APPEALS OF OHIO

                                  TENTH APPELLATE DISTRICT

John A. Buchanan,                                  :

                Plaintiff-Appellant,               :

v.                                                 :                      No. 16AP-840
                                                                      (Ct. of Cl. No. 2016-00041)
Ohio Department of                                 :
Rehabilitation and Correction,                                  (ACCELERATED CALENDAR)
                                                   :
                Defendant-Appellee.
                                                   :


                                          D E C I S I O N

                                     Rendered on May 18, 2017


                On Brief: John A. Buchanan, pro se.

                On Brief: Michael DeWine, Attorney General, and
                Timothy M. Miller, for appellees.

                            APPEAL from the Court of Claims of Ohio

TYACK, P.J.

        {¶ 1} John A. Buchanan is appealing from the judgment of the Court of Claims of
Ohio. He assigns a single error for our consideration:
                THE TRIAL COURT ERRED, TO THE PREJUDICE OF THE
                APPELLANT, DENYING HIM DUE PROCESS, BY
                DENYING HIS MOTION FOR DEFAULT JUDGMENT AND
                DISMISSING HIS IIED CLAIMS IN ITS NOV. 7, 2016
                ENTRY, ABSENT THE MAGISTRATE PREPARING AND
                FILING A DECISION IN ACCORDANCE WITH OHIO CIV.
                R. 53(D)(3)(a)(iii).

        {¶ 2} Buchanan filed a lawsuit against the Ohio Department of Rehabilitation and
Correction ("ODRC") based on his claims that ODRC harmed him in "the scheduling of
No. 16AP-840                                                                            2


his medical appointments," denying him temporary orders and taking his wheelchair.
Buchanan amended the complaint which initiated the case on two occasions.
      {¶ 3} The trial court assigned a magistrate to help conduct the proceedings, but
ultimately dismissed parts of the case without the magistrate's impact. The trial court
also overruled Buchanan's attempts to obtain a default judgment.
      {¶ 4} The record before us indicates that portions of the lawsuit remain pending,
specifically certain negligence claims. This appellate court lacks jurisdiction to hear an
appeal if the trial court has not journalized a final appealable order as defined in R.C.
2505.02. No such final appealable order has been journalized in this case. We, therefore,
must and do dismiss this appeal.
                                                                       Appeal dismissed.

                          SADLER and DORRIAN, JJ., concur.